18‐38 
     United States v. Bishunath 
                                                                                             
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
            At a stated term of the United States Court of Appeals for the Second Circuit, 
     held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
     of New York, on the 28th day of February, two thousand nineteen. 
      
     PRESENT:   
                   AMALYA L. KEARSE, 
                   JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                          Circuit Judges.   
     _____________________________________ 
     UNITED STATES OF AMERICA, 
      
            Appellee, 
      
            ‐v.‐                                               18‐38 
                                                                
     RAVI BISHUNATH,   
      
            Defendant‐Appellant, 
      
     TORY BARNES, JONATHAN MARTIN,   
     ROBERTO DIAZ aka CUTI, 
      
            Defendants. 
     __________________________________ 
FOR DEFENDANT‐APPELLANT:  Michael G. Califano (with John F. Lauro on 
                                        the brief), Lauro Law Firm, Tampa, FL.   
 
FOR APPELLEE:                           Stephanie Lake (with Michael McGinnis, 
                                        Hagan Scotten, on the brief), Assistant 
                                        United States Attorneys, for Geoffrey S. 
                                        Berman, United States Attorney for the 
                                        Southern District of New York, New York, 
                                        NY.   
                                                             
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Pauley, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
 
       Ravi Bishunath appeals from a December 22, 2017 judgment of conviction 
entered against him by the United States District Court for the Southern District 
of New York (Pauley, J.).    A competing shop near Bishunath’s business was 
damaged by fire in December 2013, March 2014, and February 2015.    A jury 
convicted Bishunath on two counts of arson, in violation of 18 U.S.C. §§ 844(i) & 
2, and two counts of conspiracy to commit arson, in violation of 18 U.S.C. § 371, 
for the March 2014 and February 2015 fires.    Bishunath was sentenced to 67 
months’ imprisonment, to be followed by three years’ supervised release.    He 
challenges the sufficiency of the evidence supporting his conviction.    We 
assume the parties’ familiarity with the underlying facts, the procedural history, 
and the issues presented for review.   

        We review a sufficiency challenge de novo. United States v. Sabhnani, 599 
F.3d 215, 241 (2d Cir. 2010).    A criminal conviction must be affirmed if “any 
rational trier of fact could have found the essential elements of the crime beyond 
a reasonable doubt.”    Jackson v. Virginia, 443 U.S. 307, 319 (1979).    We “review 
all of the evidence presented at trial in the light most favorable to the 
government, crediting every inference that the jury might have drawn in favor of 
the government.”    United States v. Walker, 191 F.3d 326, 333 (2d Cir. 1999) 
(internal quotation marks omitted). 


                                         2
       1.    Bishunath challenges his convictions relating to the March 2014 fire 
(Counts One and Two) on the ground that the evidence was insufficient to prove 
that the store was used in interstate commerce at the time of the fire.     

        In March 2014, the victim store had been closed for about three months 
due to damage suffered from a fire in December 2013.    While § 844(i) requires 
that the property be “used in interstate or foreign commerce” at the time of the 
fire, that element is satisfied even for “temporarily vacant buildings,” provided 
that “there [i]s evidence at trial of sufficiently definite plans to return the 
property to the stream of commerce.”    United States v. Iodice, 525 F.3d 179, 184 
(2d Cir. 2008).    Bishunath argues that the store’s owner lacked “sufficiently 
definite plans” to reopen the store at the time of the March 2014 arson.    Id. 

        The store’s owner testified that he planned to reopen the store “[r]ight 
away” after the December 2013 fire because it was a “very good store”; that delay 
ensued because the store needed to be rebuilt and renovated; that the rebuilding 
and renovation from the December 2013 fire was expected to take about five 
months; and that he continued to work with the landlord to rebuild the store 
even after the subsequent fire in March 2014.    App’x 310‐11.    The store was 
ultimately reopened in late 2014.    Moreover, a photograph taken the day after 
the March 2014 fire shows construction signs and what the jury could have 
inferred to be renovation permits on the exterior of the property.    Appʹx 422.   
Finally, Jonathon Martin, a co‐conspirator, testified that Bishunath hired him to 
set fire to the store in March 2014 because Bishunath feared that the store was 
preparing to reopen, which would have hurt his business. Appʹx 184; see also 
Iodice, 525 F.3d at 185. 

       A rational trier of fact could reasonably conclude from this evidence that 
the owner had “sufficiently definite plans” to reopen the store.    Iodice, 525 F.3d 
at 184.    There was therefore sufficient evidence to support a finding that 
§ 844(i)’s interstate commerce requirement was met.     

      2.    Bishunath argues that there was insufficient evidence to support his 
convictions on any count because the only direct evidence of his involvement 
was the testimony of alleged co‐conspirator Jonathan Martin, who he argues was, 
as a matter of law, not credible.    We disagree.    See United States v. Riggi, 541 
F.3d 94, 110 (2d Cir. 2008) (“[A] conviction may be supported only by the 
uncorroborated testimony of a single accomplice . . . if that testimony is not 


                                          3
incredible on its face and is capable of establishing guilt beyond a reasonable 
doubt.” (internal quotation marks omitted)). 

       Martin’s testimony was facially coherent and consistent; it was not 
“patently incredible,” nor did it “def[y] physical realities.”    United States v. 
Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992).    Martin offered a straightforward 
account: in March 2014, Bishunath hired co‐conspirator Roberto Diaz to set fire to 
a store that competed with Bishunath’s business; Diaz paid Martin to accompany 
him to the store, where they set it on fire using gasoline; and, in February 2015, 
Bishunath asked Martin to set fire to the store again, which Martin and another 
co‐conspirator, Tory Barnes, did with gasoline.    This testimony was sufficient to 
support Bishunath’s convictions.    See Riggi, 541 F.3d at 110.     

       Bishunath argues that Martin’s testimony regarding the March 2014 fire 
was unbelievable because it was contradicted by the fire marshal who 
investigated the fire and testified that he did not smell gasoline at the scene and 
that there was no indication that gas was used to start the fire.    However, the 
fire marshal arrived on the scene twelve hours after the fire.    And a firefighter 
who arrived on the scene during the fire reported “the smell of gasoline or diesel 
fuel within the area.”    App’x 251.1    In any event, the jury was entitled to assess 
the perceptions, memory, and credibility of all of the witnesses, and to determine 
whose testimony they accepted.    We must “credit[] every inference that the jury 
might have drawn in favor of the government.”    United States v. Cuti, 720 F.3d 
453, 461‐62 (2d Cir. 2013).    The jury chose to credit the testimony of Martin and 
reject that of the marshal, and we are not entitled to second‐guess that choice.     

        


1 Bishunath also disputes the credibility of Martin’s testimony that gasoline was used to 
set the December 2013 fire (for which Bishunath was not indicted), because it was 
contradicted by a fire marshal who testified that the fire was started by “electrical 
wiring on top of [a wooden] table.”    App’x 343.    We must defer to the jury’s credibility 
determinations, see United States v. Cuti, 720 F.3d 453, 461‐62 (2d Cir. 2013); and, even 
if the jury disbelieved Martin’s collateral testimony regarding the December 2013 fire, 
they could still credit his testimony regarding the two fires for which Bishunath was 
indicted.    Moreover, the marshal who investigated the December 2013 fire testified that 
his “origin determination” would have changed if he learned someone had confessed to 
setting the fire.    App’x 353.       


                                             4
      Further, Bishunath contends that Martinʹs testimony that Bishunath 
wanted to “burn down a burned‐down store” is “absurd.”    Appellant’s Br. 43.   
But the jury was entitled to accept that testimony because the point of the fire 
was not to cause property damage, but to warn the owner of the store to not 
reopen and compete with Bishunath’s business. 

      Moreover, Martin’s testimony implicating Bishunath was corroborated: the 
competing store owner testified that Bishunath told him “if you open again, I’m 
going to burn [it] down again” and “I’ll kill your family member too,” Trial Tr. 
476 (Dist. Ct. Dkt. No. 115); cell phone records established that Bishunath was in 
extremely frequent contact with Diaz and Martin at the time of the fires; cell 
phone location data showed that Bishunath travelled from the area around the 
scene of the fire to the vicinity of the hospital to which Diaz was admitted after 
he was burned in the March 2014 fire; Barnes testified that he helped Martin 
commit the February 2015 arson; gas cans were found at the store after the 
February 2015 fire; and Bishunath asked Diaz, in a recorded phone call, if he was 
going to “rat everybody out” after Diaz was arrested, App’x 421.     

       We have considered the defendant’s remaining arguments and find them 
to be without merit.    For the foregoing reasons, we AFFIRM the judgment of 
the district court. 
                            
                           FOR THE COURT:   
                           Catherine O’Hagan Wolfe, Clerk of Court 




                                        5